Title: Abigail Adams to William Stephens Smith, 13 August 1785
From: Adams, Abigail
To: Smith, William Stephens


     
      Dear Sir
      London, Grosvenor Square August 13, 1785
     
     Your letter from Harwich, dated August 10, reached us upon the 11th. We were very glad to hear of your arrival there, and continue to follow you with our good wishes.
     When you tendered me your services, and asked my commands, I did not know you had any thoughts of returning by the way of Paris; otherwise I should have charged you with a few. I now write by Mr. Short, requesting your care of an article or two which Mr. Jefferson will be so good as to procure for me.
     Nothing new in the political world has taken place since you left us, but a fresh report by way of Minorca, that the Algerines had, upon the 13th of July, declared war against America. This I suppose is circulated now, in order to raise the insurance upon the few American vessels ready to sail. The report says that twelve of their ships are ordered to cruise in the Mediteranean for ours; but it will probably be so long before this letter will reach you, that what is news now, will not be so then.
     I have taken the liberty, sir, of requesting Mr. Jefferson to introduce you to two gentlemen and ladies; the first of the gentlemen is much esteemed in the world, for his patronage of the sciences, and for his knowledge and skill in music and poetry; and the other for his notable exploits and heroism. One of the ladies is of a very ancient and noble family; she is eminent for her wisdom, and exceedingly fond of all those in whom she discovers a genius, and a taste for knowledge; the other is a single lady, remarkable for her delicacy and modesty. As there is some talk of their coming to London, they may possibly accompany you here. There will be no difficulty on account of the language, as they speak one as perfectly as they do the other.
     I had some idea of mentioning a young gentleman of my acquaintance, whose manners are very insinuating, but as he does not always conduct himself with the prudence I could wish, and is very fond of becoming intimate, his company sometimes proves dangerous; but Mr. Jefferson, who knows them all, I presume, will use his judgment, and upon that you may safely rely.
     I hope you will not travel so rapidly as to omit your journal, for I promise myself much entertainment from it upon your return. I presume that the family would join me in their regards to you, if they knew that I was writing; you will, from the knowledge you have of them, believe them your well wishers and friends, as well as your humble servant,
     
      A. Adams
     
    